                                                    Case 1:21-cr-10023 Document 32 Filed 06/21/21 Page 1 of 2 PageID #: 326




SENDER: COMPLETE THIS SECTION
                                                        COMPLETE THIS SECTION ON DELIVERY                                   |
                                                        A. Signature                                                        1
 ■ Complete Items 1,2, and 3.                                                                                 □ Agent       1
 ■ Print your name and address on the reverse            X                                                    □ Addressee 1
   so that we can return the card to you.
                                                         B. Received by (Mnted Name)
 ■ Attach this card to the back of the mailpiece,
   or on the front if space permits.                                                     Sitt    —
 1. Article Addressed to:                                D. Is delivery adW^Jdifrafentfrom item 17 □ Yes
                                                             If YES, enter delivery address below:            □ No
   John Kilgallon, Chief of Staff                                          JUN 07 Z021
   U.S. Marshals Service
    \A(9shington, D.C. 20530-1000


                                                       3. Service Type                           □ Priority Mail Express®

      mil III mil mill 1 Mi III                        □ Adult Signature
                                                       □ y^lt Signature Restricted Delivery
                                                       P'iiStlfied Mail®
                                                                                                 □ Registered Mail™
                                                                                                 □ Registered Mail Restricted
                                                                                                   Delivery
         9590 9402 4943 9063 6405 90                   □ Certified Mail Restricted Delivery      SJ^turn R^lpt for
                                                       □ Collect on Delivery                       M^i»handise
                                                       □ Collect on Delivery Restricted Delivery g^nature Confirmation
' 2. Article Number (Transfer from service label)     1 □ insured Mail                           'Signmure Confirmation
                                                       □ InsuredrMditRestricted Delivery           Restncted Delivery
70aD 151D DD05 DATS 5783
j PS Form 3811, July 2015 PSN 7530-02-000-9053        /. ai/'rnj 'O!                            Domestic Return Receipt |
Case 1:21-cr-10023 Document 32 Filed 06/21/21 Page 2 of 2 PageID #: 327
